837 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Larry J. KELLEY, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3502.
United States Court of Appeals, Federal Circuit.
Dec. 10, 1987.

Before RICH and DAVIS, Circuit Judges, and BENNETT, Senior Circuit Judge.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (board) in No. DA831L8610548, sustaining OPM's denial of Larry J. Kelley's application for disability retirement, is affirmed.

OPINION

2
Our scope of review in disability cases is limited to whether "there has been a substantial departure from important procedural rights, a misconstruction of the governing legislation, or some other like error 'going to the heart of the administrative process.' "    Lindahl v. Office of Personnel Management, 470 U.S. 768, 791 (1985);  Smith v. Office of Personnel Management, 760 F.2d 244, 246 (Fed.Cir.1985).  Moreover, we cannot review the facts underlying the disability determination as Kelley requests us to do.    See Lindahl, 470 U.S. at 791;  Smith, 760 F.2d at 246.


3
To the extent that Kelley's petition raises issues within our scope of review, we have been shown no reason to reverse.